Citation Nr: 0912466	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-13 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than November 13, 
1996, for the award of service connection for degenerative 
joint disease of the thoracic and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to 
January 1946 and from August 1950 to July 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which awarded service connection for degenerative joint 
disease of the thoracic and lumbar spine and assigned an 
effective date of November 13, 1996.  The Veteran asserts he 
warrants an earlier effective date.

In April 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In June 1952, the RO denied service connection for 
residuals of a back injury.  

2.  In a July 1996 decision, the Board denied service 
connection for arthritis of the spine.  That decision is 
final.

3.  The June 1952 rating decision was subsumed by the July 
1996 Board decision, and cannot be collaterally attacked as 
having clear and unmistakable error.  

4.  The Veteran next filed an application to reopen the claim 
for service connection for arthritis of the spine on November 
13, 1996.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 13, 
1996, for the award of service connection for arthritis of 
the thoracic and lumbar spine have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the VCAA.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159 (2008).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, in a case 
where the law is dispositive of the claim, the claim should 
be denied for lack of legal merit under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  The Court has also held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).

II.  Earlier Effective Date

At the April 2007 hearing before the undersigned, the Veteran 
testified that he had sustained an injury to his low back in 
1950 while in Korea.  He stated he submitted a claim for 
service connection for residuals from this injury 
approximately 30 days after his discharge from service.  The 
Veteran acknowledged his claim had been denied because VA 
could not "find anything wrong."  He stated that in the 
1980's, they had discovered he had syringomyelia based on a 
magnetic resonance image (MRI).  He argued that it was not 
his fault that MRIs were not available when he got out of 
service in 1952, which would have shown he had a disability 
due to service at that time.  The Veteran admitted he did not 
appeal the June 1952 rating decision that denied his claim.  
The Veteran's wife stated she could verify the Veteran was 
having back problems when she married him in 1957 or 1958.  
She noted that she had asked the Veteran about his back pain 
and that he had told her about the injury he sustained in 
service.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002) (emphasis 
added).  The implementing regulation clarifies this to mean 
that the effective date of service connection and 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (emphasis added).

At the November 2006 Decision Review Officer hearing, the 
Veteran alleged that the RO had committed clear and 
unmistakable error in the June 1952 denial of service 
connection for residuals of a low back injury.  It appears he 
was arguing that the RO did not consider his allegations at 
that time of an in-service low back injury, even though he 
was a combat veteran.  (At the time of the June 1952 rating 
decision, VA did not have the Veteran's service treatment 
records, but there was documented evidence that the Veteran 
had been hospitalized due to an in-service low back injury.)  
The Veteran argued that the RO had not done a thorough review 
of the evidence of record in denying the claim.  He 
essentially argued that at the time of the 1952 denial, the 
evidence showed that he had sustained an injury in service 
and had the RO more closely reviewed the evidence of record, 
service connection would have been awarded.

The Board notes that the Decision Review Officer did not 
address the Veteran's allegation of clear and unmistakable 
error in the 1952 rating decision when he issued the February 
2007 supplemental statement of the case.  However, the 
Veteran is not prejudiced by the Board's discussion herein, 
as there cannot be clear and unmistakable error in the 1952 
rating decision as a matter of law.  Specifically, under the 
holdings of Donovan v. West, 158 F.3d 1377, 1381-82 (Fed. 
Cir. 1998) and Manning, 16 Vet. App. at 540-41, the Veteran 
cannot attack the 1952 rating decision as containing clear 
and unmistakable error.  The July 1996 Board decision 
considered a claim for service connection for arthritis of 
the spine on the merits.  In other words, the Board did not 
consider an issue different from the one decided in the June 
1952 rating decision, such as whether new and material 
evidence had been submitted to reopen the claim for service 
connection for residuals of a low back injury.  Rather, the 
July 1996 Board decision decided the issue of entitlement to 
service connection for a low back disability-the same issue 
that was before the RO in 1952.  

Thus, the June 1952 rating decision, which denied service 
connection for a low back disability was subsumed by the 
Board's July 1996 decision.  See id.  It does not matter that 
the 1952 rating decision was not appealed directly to the 
Board-what matters is that in the July 1996 Board decision, 
it considered the Veteran's claim for service connection for 
a low back disability on the merits, which took into account 
the evidence that was before the RO in 1952.  Id.  In both 
cases cited above, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court held that a Board 
decision that later adjudicates the claim on the merits 
(which the Court called "delayed subsuming," see Manning, 
16 Vet. App. at 541) subsumed a prior unappealed rating 
decision.  Id.  Accordingly, the June 1952 rating decision 
cannot contain clear and unmistakable error as a matter of 
law.  Id.  The Board is bound by these decisions from the 
Federal Circuit and the Court.  

As an aside, and to assist the Veteran in understanding why 
his claim was denied in 1952, the Board notes that the 
Veteran's claim was denied back in June 1952 because of the 
lack of current (i.e., post service) disability.  At that 
time, there was evidence showing the Veteran had been 
hospitalized for a low back injury during service.  Based on 
the Board's reading of the rating decision, the RO conceded 
an in-service injury; however, because the June 1952 VA 
examination found no current disability, that was the basis 
for the denial.  Entitlement to service connection required 
(and still does) that the Veteran have a disability due to 
disease or injury in service.  See 38 U.S.C. § 701 (1952); 
38 C.F.R. § 3.63(a) (1952).  Just because a veteran sustains 
an injury in service does not mean that a disability will 
automatically ensue.  Based on the June 1952 VA examination, 
it was not shown that a disability resulted from the in-
service low back injury.

The Veteran has alleged that the June 1952 examination was 
inadequate.  The clinical findings in that examination report 
addressing the Veteran's spine are rather detailed.  X-rays 
of both the dorsal (thoracic) and lumbar spine were normal.  
Even if the June 1952 rating decision was susceptible to a 
claim of clear and unmistakable error, asserting an 
inadequate examination cannot constitute clear and 
unmistakable error.  See Hazan v. Gober, 10 Vet. App. 511-
522-23 (1997) (following Caffrey v. Brown, 6 Vet. App. 377, 
383-84 (1994)).  To the extent that the Veteran has alleged 
that the RO did not thoroughly review the record at that 
time, an attack as to how the facts were weighed back then 
also cannot constitute a claim for clear and unmistakable 
error.  Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  

Accordingly, an effective date going back to the day 
following the veteran's discharge from service is legally 
precluded.  In fact, an effective date earlier than July 3, 
1996 (the date of the Board decision), is legally precluded 
in the absence of clear and unmistakable error in that Board 
decision.  The Veteran has not alleged that the July 1996 
Board decision contained clear and unmistakable error.  

The next time the Veteran submitted an application to reopen 
the claim for service connection for disability involving his 
spine was on November 13, 1996.  Applying the law to the 
facts of this case, there is no basis to grant an effective 
date prior to November 13, 1996, for the award of service 
connection for degenerative joint disease of the thoracic and 
lumbar spine.  38 U.S.C.A. § 5110; see also 38 C.F.R. 
§ 3.400; Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when 
a claim to reopen is successful and the benefit sought is 
awarded upon readjudication, the effective date is the date 
of the claim to reopen."); Sears v. Principi, 16 Vet. App. 
244, 248 ("The Court thus holds that the effective-date 
statute, 38 U.S.C.A. § 5110(a), is clear on its face with 
respect to granting an effective date for an award of VA 
periodic monetary benefits no earlier than the date that the 
claim for reopening was filed.").  

The Board has reviewed the evidence of record between the 
July 1996 Board decision and the Veteran's November 1996 
application to reopen to see if the Veteran filed a claim, an 
informal claim, or expressed a written intent to file a claim 
for service connection for a disability involving his spine 
and finds nothing in the record to support such a finding.  
See 38 C.F.R. §§ 3.1(p), 3.155 (2008).

The Board notes that the Veteran claims that had the RO done 
a magnetic resonance image (MRI) back in 1952, syringomyelia 
would have been shown, which was related to service and would 
establish a basis to award an earlier effective date.  First, 
this is not the disability for which the Veteran has been 
awarded service connection.  The service-connected disability 
involves the musculoskeletal system, and the information 
provided by the Veteran on syringomyelia indicates that it 
involves the nervous system.  Second, the record shows that 
the first time the Veteran showed an intent to file a claim 
for service connection for syringomyelia was in April 1999, 
which date is after the current effective date.  Thus, using 
this diagnosis does not assist the Veteran in obtaining an 
earlier effective date.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.1, 3.155, 3.400.

For the reasons described above, an effective date earlier 
than November 13, 1996, for the award of service connection 
for degenerative joint disease of the thoracic and lumbar 
spine cannot be granted, as there is nothing in the record 
that establishes a basis to award an earlier effective date.  
See Sabonis, 6 Vet. App. at 430.  The Board regrets that a 
more favorable decision could not be made in this case.  


ORDER

An effective date earlier than November 13, 1996, for the 
award of service connection for degenerative joint disease of 
the thoracic and lumbar spine is denied.



________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


